Exhibit 99.2 3-305 Industrial Parkway South Aurora, Ontario, Canada, L4G 6X7 Phone: (905) 841-2300 Fax: (905) 841-2244 Web: www.helixbiopharma.com October 19, 2010 NEWS RELEASE HELIX BIOPHARMA CORP. FILES IND FOR ITS PLANNED PHASE II/III EFFICACY TRIAL OF TOPICAL INTERFERON ALPHA-2B IN PATIENTS WITH LOW-GRADE CERVICAL LESIONS AURORA, Ontario, October 19, 2010 – Helix BioPharma Corp. (TSX, NYSE Amex, FSE: “HBP”), a developer of biopharmaceutical product candidates for the prevention and treatment of cancer, today announced that it has filed an investigational new drug (“IND”) application with the United States Food and Drug Administration (“FDA”) seeking approval to perform its planned Phase II/III efficacy trial of Topical Interferon Alpha-2b in patients with low-grade cervical lesions.Topical Interferon Alpha-2b is the Company’s most advanced product in development and incorporates its proprietary Biphasix™ drug delivery technology, designed to offer a superior means of delivering interferon-alpha-2b therapeutically to HPV-infected tissues. “This is a significant milestone achievement for Helix. We are seeking approval to commence what we intend to be, in conjunction with our planned European Phase III trial, the final pivotal efficacy trial stage of development for Topical Interferon Alpha-2b addressing this important therapeutic indication,” said John Docherty, president of Helix BioPharma Corp.“We are hoping that the FDA review and approval process will proceed successfully, since we previously completed a pre-IND meeting with the agency to identify its requirements for this IND filing.” The IND review process typically requires 30 days, during which the FDA will decide if an applicant is permitted to proceed with its proposed clinical trial. About the Planned Phase II/III Trial The proposed Phase II/III trial is planned to be a randomized, double-blind, vehicle-controlled study of Topical Interferon Alpha-2b in patients with cervical intraepithelial neoplasia grade 1 or 2 lesions (CIN 1 or CIN 2 respectively).The intended sample size is 492 female subjects to be randomized in a 2:1 ratio of active to control.Eligible women will be premenopausal subjects aged 18 – 55 years at screening, with histologically-confirmed CIN 1 or CIN 2 on colposcopic directed biopsy at screening and high risk human papillomavirus (HPV) infection upon the Hybrid Capture® 2 HPV-DNA test.The proposed primary study endpoint will be the resolution of CIN 1 or CIN 2 at month 12, determined by colposcopic directed cervical biopsy together with Pap smear cytology free of ASC-H (atypical squamous cells that cannot exclude high-grade squamous status), AGUS (atypical glandular cells of undetermined significance), LSIL (low-grade squamous intraepithelial lesions), HSIL (high-grade intraepithelial lesions), and adenocarcinoma in situ (AIS) or adenocarcinoma.The study is designed with a 12-month overall duration, including treatment and follow-up, in order to observe the long-term effects of treatment and to enhance the chances of seeing a positive effect on both the endocervical cervical tissues on biopsy and the ectocervical cervical tissues on Pap smear.Patients will self-administer Topical Interferon Alpha-2b or control every other day except during menstruation until 35 doses are applied over a 10- to 14-week period.This dose and regimen is identical to that which Helix employed in its recently completed Phase II pharmacokinetic study of Topical Interferon Alpha-2b in patients with low-grade cervical lesions.The Company does not currently have an estimated timeline for commencement or completion of this trial, nor its planned European Phase III trial, as conducting these trials will require substantial funding beyond the Company’s current resources together with strategic partner support.Helix plans that the results of its U.S. Phase II/III trial and the results of its European Phase IIII trial, if successful, will be submitted together in order to seek U.S. and European marketing authorizations for the product for this indication. About CIN 1 and CIN 2 CIN 1 and CIN 2 are potentially precancerous, low-grade cervical lesions detectable upon colposcopic directed biopsy.There are approximately 1.3 million women diagnosed with CIN 1 or CIN 2 lesions each year in the U.S. alone.Currently there are no pharmaceutical (non-surgical) treatments for women with CIN 1 or CIN 2 lesions. Available invasive/surgical techniques to treat CIN 1 or CIN 2 lesions are sometimes associated with serious unwanted side effects for patients including cervical complications with pregnancy and conception. For patients with CIN 1 or CIN 2 lesions, clinical management usually consists of protracted watchful waiting with frequent Pap smears, HPV testing, colposcopy and/or colposcopic directed biopsies, with invasive/surgical techniques generally utilized only in the case of long-term persistence and/or progression after a period of many months. A diagnosis of CIN 1 or CIN 2 leads to frequent physician visits, procedures, and psychosocial stress for the patient. The goal of developing Topical Interferon Alpha-2b is to provide a safe and effective treatment for CIN 1 or CIN 2 at the time of diagnosis, as a proactive alternative to today’s often protracted observational management approach. About Topical Interferon Alpha-2b Interferon alpha-2b is a potent cytokine that possesses antiviral, immunomodulatory and antiproliferative activities with activity against HPV. Topical Interferon Alpha-2b is a semi-solid formulation of recombinant interferon alpha-2b based on Helix’s Biphasix™ platform drug formulation technology. This technology involves the formation of biphasic lipid vesicles for use as a vehicle for administration of a biologically active material encapsulated within the lipid bilayers. Topical Interferon Alpha-2b is under development as a cosmetically appealing cream dosage form that can be easily and conveniently self-applied intravaginally for the treatment of low-grade cervical lesions using a common vaginal applicator. About Helix BioPharma Corp. Helix BioPharma Corp. is a biopharmaceutical company focused on cancer therapy. The Company is actively developing innovative products for the prevention and treatment of cancer based on its proprietary technologies.Helix’s product development initiatives include its Topical Interferon Alpha- 2b and its novel L-DOS47 new drug candidate. Helix is listed on the TSX, NYSE Amex and FSE under the symbol “HBP”.For more information, please visit www.helixbiopharma.com. For further information contact: Investor Relations: Media Relations: Stanley Wunderlich Richard Stern Consulting for Strategic Growth 1 Ltd.
